Citation Nr: 0609492	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  96-11 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals, 
multiple sclerosis with involvement of the right lower 
extremity, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for residuals, 
multiple sclerosis with involvement of the left lower 
extremity, currently evaluated as 10 percent disabling.  

3.  Entitlement  to an increased rating for residuals, 
multiple sclerosis with facial weakness and decreased 
sensation, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
March 1988.  

This appeal arises from rating decisions of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO), that denied claims for increased rating for residuals 
associated with multiple sclerosis.  

The Board remanded the issues on appeal in July 1998, 
May 2003, and September 2004.  

The case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's residuals, multiple sclerosis (MS) with 
involvement of the right lower extremity is productive of no 
more than mild disablement.  

2.  The veteran's residuals, MS with involvement of the left 
lower extremity are productive of no more than mild 
disablement.  

3.  The veteran's residuals, MS with facial weakness, and 
decreased sensation are productive of no more than moderate 
incomplete paralysis.  




CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for residuals, 
MS with involvement of the right lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.124a, Diagnostic Codes 8018, 8521 (2005).  

2.  The criteria for an increased evaluation for residuals, 
MS with involvement of the left lower extremity have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.124a, Diagnostic Codes 8018, 8521 (2005).  

3.  The criteria for an increased evaluation for residuals, 
MS with facial weakness and decreased sensation have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.124a, Diagnostic Codes 8018, 8205 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statements of the case and the 
supplemental statements of the case adequately informed the 
appellant of the types of evidence needed to substantiate his 
claims.  Furthermore, the RO sent letters to the appellant in 
February 2004 and November 2004, which asked him to submit 
certain information, and informed him of the responsibilities 
of the claimant and VA concerning obtaining evidence to 
substantiate his claims.  In accordance with the requirements 
of the VCAA, the letters informed the appellant what evidence 
and information VA would be obtaining, and essentially asked 
the appellant to send to VA any information he had to process 
the claims.  The letters also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
VA informed the appellant what he needed to show for 
increased rating claims.  In view of this, the Board finds 
that the Department's duty to notify has been fully satisfied 
with respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was not accomplished in the 
instant case, as the claims were initiated prior to the 
implementation of the VCAA.  However, proper subsequent VA 
process was performed as to the claims.  The Board concludes, 
that to proceed to a decision on the merits would not be 
prejudicial to the appellant in this instance.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant, and examination reports are in the file.  He 
has not identified any additional evidence pertinent to his 
claim not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.  The veteran did not request to testify at a hearing 
before the Board.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  As previously stated, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board concludes that since the 
preponderance of the evidence is not in favor of the claims 
on appeal, any question as to the appropriate disability 
rating or effective date to be assigned is moot.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for a higher rating, but he was not 
provided with notice of the type of evidence necessary to 
establish the effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran 
concerning this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for higher 
rating.  Thus, any question as to the appropriate effective 
date to be assigned is rendered moot.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with his case.  


Increased Ratings

The veteran and his representative contend, in essence, that 
the residuals of the veteran's MS are more severe than the 
current evaluations reflect.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

Multiple sclerosis is rated under Diagnostic Code 8018.  The 
minimum rating for this disorder is 30 percent.  In order to 
warrant more than a 30 percent rating, the disorder may be 
rated on its residuals.  With the exceptions noted, 
disability from neurological conditions and convulsive 
disorders and their residuals may be rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc. 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
See 38 C.F.R. § 4.124a.  

The veteran's MS involves his lower right and left 
extremities.  This is evaluated under Diagnostic Code 8521.  
Mild incomplete paralysis of the external popliteal nerve is 
rated as 10 percent disabling.  Moderate incomplete paralysis 
of the external popliteal nerve is rated as 20 percent 
disabling.  Severe incomplete paralysis of the external 
popliteal nerve is rated as 30 percent disabling.  Complete 
paralysis of the external popliteal nerve with foot drop and 
slight droop of first phalanges of all toes, cannot dorsiflex 
the foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes is rated as 
40 percent disabling.  38  C.F.R. § 4.124a, Diagnostic Code 
8521.  

The veteran's MS also involves facial weakness and decreased 
sensation.  This is evaluated under Diagnostic Code 8205 
(paralysis of the fifth cranial nerve), wherein evaluations 
are dependent upon the relevant degree of sensory 
manifestation or motor loss.  A 10 percent rating is 
warranted if there is moderate incomplete paralysis.  A 30 
percent evaluation under this code is warranted for severe 
incomplete paralysis, and a 50 percent rating contemplates 
complete paralysis of the nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8205.  

The veteran was hospitalized by VA in October 1992.  Prior to 
admission, he had developed ataxia, vertigo, and blurred 
vision.  Neurological examination while hospitalized showed 
face was symmetric, tongue was midline.  There was diminished 
pinprick and light touch to the right side of the face.  
Muscle strength in right and left lower extremities was 5/5, 
distally foot dorsiflexion was 3/5, toes extension 3/5, foot 
plantar flexion 4+/5, and foot eversion and inversion was 
4+/5.  His toes were downgoing, bilaterally.  There was mild 
dysmetria on the left.  His gait was unsteady wit lurch to 
the left, but it was not wide-based.  

The veteran underwent VA examination in November 1992.  He 
complained of left leg pain, throbbing of the left foot, and 
an unsteady gait.  Physical examination revealed a wide-based 
ataxic gait with a hesitant step.  On Romberg testing, he 
tended to fall to his left.  His neurological examination 
showed deep tendon reflexes to be depressed, but equal, 
bilaterally.  No pathological reflexes were elicited.  There 
was some decrease in strength in the proximal leg muscles, 
otherwise, musculature appeared normal.  There was no 
evidence of atrophy.  He did have a mild dysmetria on left 
heel to shin, but right heel to shin was normal.  Cranial 
nerves showed a narrowing of the palpebral fissure on the 
right and a suggestion of a slight facial weakness on the 
right.  There was decreased pinprick sensation on the left 
face.  The pertinent diagnosis was multiple sclerosis.  

In March 1994, the veteran was evaluated by Paul J. Pagnozzi, 
MD.  No gross facial, sensory, or motor deficit was elicited.  
In May 1994, he was evaluated by Alfred T. Frontera, MD.  No 
weakness, tingling, double vision, or blurred vision was 
noted.  

In January 1996, the veteran underwent a VA examination.  He 
complained of left lower extremity weakness and numbness.  He 
could not walk straight, swaying  and favoring his right side 
because of the left lower leg weakness.  He was occasionally 
ataxic.  Objective findings revealed ataxic gait, muscle 
strength of the left lower extremity was 5/5 proximally, 4/5 
distally, on the left side and 5/5 on the right lower 
extremity.  Knee jerks and ankle jerks were 2 to 3+, 
bilaterally.  There was diminished pinprick sensation on the 
left lower extremity below the knee.  The pertinent diagnosis 
was history of MS.  He also had examination of the cranial 
nerves.  He complained of drooping of the right upper eyelid 
and rapid eye movement of the right eye.  There was 
diminished pinprick, temperature, and light touch sensation 
on the right side of the face.  There was diminished sensory 
sensation on the right side of the face and drooping of the 
right upper eyelid.  The rest of the cranial nerves except 
for the fifth were all normal.  The diagnosis was fifth nerve 
palsy on the right side.  

A MRI performed in January 1997 at the Hudson Valley Magnetic 
Imaging, showed no evidence of MS or any other demyelinating 
disease.  

The veteran underwent a VA examination in July 1999.  He 
complained of sleeping poorly, fatigue, and awakening with 
spasm in the lower extremities.  He experienced ascending 
paresthesia over the right, ascending as far as the face.  
Drooping of the right side of the face occurred three to four 
times a month.  Neurological examination revealed there was 
hypesthesia noted over the second division of the fifth 
cranial nerve on the right.  There was hypesthesia over the 
lower leg on the right.  His gait was noted to be lumbering, 
but not favoring one side or the other.  Deep tendon reflexes 
of the lower extremities were 2/4.  

In October 2002, the veteran underwent VA examination.  At 
the time of the examination, he was complaining of right-
sided numbness and weakness and a limping gait.  He also had 
cranial nerve palsy of the left fifth cranial nerve.  He had 
lack of sensation on the left side of the face.  He was noted 
to take no medication at the time of his examination for his 
MS.  Cranial nerve examination revealed fifth nerve palsy on 
the right side, and drooping of the right upper eyelid.  
There was diminished pinprick, temperature, and light 
sensation on the right side of the face.  He also had 
numbness with loss of sensation of the right thigh, right 
leg, and right foot.  The muscle strength on the right lower 
extremity was 4/5, compared to 5/5 on the left.  Deep tendon 
reflexes, knee jerk, and ankle jerk were 2-3+, bilaterally on 
the right and 3-4+ on the left.  Toes were downgoing, 
bilaterally.  There was diminished pinprick temperature, and 
touch sensation in the right lower extremity.  The diagnosis 
was MS with right lower extremity weakness and numbness, and 
fifth nerve palsy on the right side.  

The veteran again underwent VA examination in May 2005.  It 
was noted that the veteran had the onset of MS in service in 
1988.  He developed facial droop, and incomplete lid closure 
which waxed and waned over the years.  It was noted that all 
of the veteran's neurological symptoms were worse from 
June to October, because of the heat.  He also had lower 
extremity weakness, with upper motor neuron signs of foot 
drop.  There was no history of trauma to the cranial nerves.  
Facial symptoms of weakness and paralysis of the facial 
muscles were mild.  He also was noted to have residual right 
foot drop as a consequence of MS.  He noted that he tripped 
frequently.  He had right side weakness and there was 
abnormal plantar flexion on the right lower extremity.  Knee 
and ankle jerk were 2+on the left and 1+ on the right.  The 
examiner indicated that both the facial weakness and right 
foot drop were mild and non disabling and part of the 
veteran's overall MS.  



The medical evidence established that throughout the appeal 
period, the symptoms associated with the veteran's MS, with 
involvement of the right and left extremities were no more 
than mild in disablement.  There was some weakness and pain 
with abnormal flexion on the right lower extremity.  His toes 
were downgoing, bilaterally.  He had mild dysmetria of the 
left heel to shin and throbbing of the left lower extremity 
on occasion.  The most recent examiner in May 2005 indicated 
that the foot drop was mild and non disabling.  Based on the 
foregoing, the veteran's MS, involving the right and left 
lower extremities involves incomplete paralysis that is no 
more than mild in degree.  Moderate incomplete paralysis, 
necessary to warrant a 20 percent rating, is not shown.  

The claim for increased rating for MS with facial weakness 
and decreased sensation must also fail.  It is clear that the 
veteran has facial symptoms of weakness and paralysis of the 
facial muscles.  However, this has been described as mild.  
He has nerve palsy and drooping of the right side of the 
face.  This drooping of the right side of the face was said 
to occur approximately three to four times per month.  In 
order to warrant an increased evaluation for facial weakness 
and decreased sensation, the medical evidence must show 
incomplete paralysis, severe in degree.  That is not shown.  
Based on the foregoing, the veteran's residuals, MS, with 
facial weakness and decreased sensation exhibit findings no 
more than moderate in disablement.  Therefore, an increased 
rating is not warranted in this regard.  


ORDER

An increased rating for residuals, MS with involvement of the 
right lower extremity is denied.  

An increased rating for residuals, MS with involvement of the 
left lower extremity is denied.  

An increased rating for residuals, MS with facial weakness 
and decreased sensation is denied.  




____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


